Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 10/11/2019. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/03/2021 and 10/14/2019 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for scalable data extractor. The detailed implementation indicates: (1) A computer-implemented method for extracting data from a source system for transfer to a consuming system, the method being executed by one or more processors and comprising: determining, by an extraction worker of a data extraction system, a number of pages based on data that is to be extracted from the source system; (2) For each page, by a respective extraction worker: (a) Querying the source system, and (b) Storing a query result in a respective page file within a staging data file system of the data extraction system; (3) For each extraction worker that queries the source system, verifying a status of the extraction worker after expiration of a predetermined delay time based on a timestamp of the page that the extraction worker is handling; and (4) Determining that a page status for each page is completed, and in response, 
Pertinent Art
4.	Singh et al, US 20110258182, discloses automatically extracting data from electronic document page including multiple copies of a form, wherein the process comprises automatically processing a received page comprising many copies of a form to group the multiple copies into number of records, automatically extracting data from each of copies of the form and saving the extracted data into the corresponding records, automatically comparing the extracted data in the records to determine which copy of the extracted data to select; if all extracted data are identical, assigning a high confidence score to the extracted data; and, if all extracted data are not identical, flagging the extracted data for further processing.
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


~TBD~


Hung Le
05/05/2021

/HUNG D LE/Primary Examiner, Art Unit 2161